DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, including claims 1-8 in the reply filed on December 21, 2021 is acknowledged.
	The Election/Restrictions requirement is therefore made FINAL.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because legal phraseology (e.g. comprise) should be avoided.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tadas et al. (US 2020/0072651 A1).
Regarding claim 1, Tadas et al. discloses a sensor assembly (See also 300, 400, 500, 700, 900, 1000 figs 1-11), comprising: a sensor module (300), wherein the sensor module comprises: a substrate (104); a capacitor with a first electrode (250) and a second electrode (264) on the substrate (104); and a capacitive-to-digital converter (306) electrically coupled to the first electrode and the second electrode (Par. [048]); and a housing assembly (320) attached to the sensor module, wherein the housing assembly comprises: a shaft (326 and components connecting to element 304)(Fig. 3), wherein the shaft is hollow; and a cap over (320) a first end of the shaft (326), wherein the cap has an opening to expose the capacitor.  
Regarding claim 2, Tadas et al. discloses the substrate (104) is over the first end of the shaft (Figs. 4-7, the substrate is over the end of the shaft).  
Regarding claim 3, Tadas et al. discloses the cap (320) secures the substrate against the first end of the shaft (Fig. 4).  
Regarding claim 4, Tadas et al. discloses the first end of the shaft comprises a groove (Threaded, par. [045]) and a seal ring (312) is in the groove, wherein the seal ring is compressed between the substrate and the shaft (326).  

Regarding claim 6, Tadas et al. discloses the CDC (306) is within the interior volume of the shaft (326).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadas et al. (US 2020/0072651 A1) in view of Yamamuro et al. (US 2011/0268595 A1).
Regarding claim 7, Tadas et al. discloses the housing assembly further comprises: a housing body (320), wherein the shaft (326) is threaded (At ring 322) into the housing body.  
The only difference between Tadas et al. and the claimed invention is that the claimed invention recites the shaft inserted into the housing body, whereas Tadas et al. discloses threaded into the housing body.
 Yamamuro et al. discloses variable capacity vane pump and further discloses the shaft (Yamamuro et al.’s element # 2) inserted into housing body (11)(Yamamuro et al.’s fig. 1).
.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadas et al. (US 2020/0072651 A1) in view of Yamamuro et al. (US 2011/0268595 A1) and further in view of Tward (4,432,238).
Regarding claim 8, pertinence to the discussion of claim 7 above, the only difference between Tadas et al. and the claimed invention is that the claimed invention recites the shaft inserted into the housing body, whereas Tadas et al. discloses threaded into the housing body.
 Yamamuro et al. discloses variable capacity vane pump and further discloses the shaft (Yamamuro et al.’s element # 2) inserted into housing body (11)(Yamamuro et al.’s fig. 1).
Tadas et al. and Yamamuro et al. does not discloses a vacuum electrical feedthrough attached to the housing body.
	Tward discloses capacitive pressure transducer and further discloses a vacuum (V) electrical feedthrough attached to the housing body (31) (Tward’s fig. 1).
	It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to configure the housing body of Tadas et al. to have the shafted inserted into the housing body, as taught by Yamamuro et al., for the housing of Tadas and having a vacuum electrical feedthrough attached to the housing 
Prior Art
The Prior art of Pease et al. (US 2009/0151871 A1) discloses system for detecting unconfined-plasma events having sensor disposed in the plasma processing chamber for providing a current when unconfined plasma is present in the plasma processing chamber. The system include a converter for converting the current into a voltage and a filter for removing noise from the voltage to provide a first signal. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

January 4, 2022